DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIDA et al. (US 2017/0058138 A1) in view of NAKAJIMA et al. (US 2010/0239777 A1).
As related to independent claims 1 & 20, KIDA et al. teaches an inkjet printing apparatus [claim 1] and method [claim 20] for printing a UV curable ink onto a print medium (KIDA et al. – Page 1, Paragraph 14; Page 9, Paragraphs 89-90; Page 10, Paragraphs 99-103; and Figure 1, shown below), the inkjet printing apparatus comprising: an ejection unit configured to eject [i.e. perform an ejection step – claim 20] the UV curable ink (KIDA et al. – Page 11, Paragraphs 105-106 and Figure 1, Reference #2, shown below); and a UV light source configured to irradiate an ultraviolet light to the claim 20] the print medium (KIDA et al. – Page 10, Paragraph 103 and Page 11, Paragraphs 106), and the heating unit either heats the print medium to a temperature at which a solvent contained in the UV curable ink landed on the print medium does not volatilize (KIDA et al. – Page 10, Paragraph 103 and Page 11, Paragraphs 106).  


    PNG
    media_image1.png
    411
    526
    media_image1.png
    Greyscale


Continuing with claims 1 & 20, KIDA et al. does not specifically teach the UV curable ink contains substantially no solvent, however, NAKAJIMA et al. teaches an inkjet printing method with a UV curable ink ejection unit (NAKAJIMA et al. – Page 1, Paragraph 3 and Page 9, Paragraphs 138-140) for printing on a vinyl chloride print medium (NAKAJIMA et al. – Page 9, Paragraph 142) and specifically teaches a state in 

It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the many design choice options available with respect to the composition of the UV curable ink, specifically the use of ink for printing on vinyl chloride, and in doing so to specify the use of a UV curable ink composition used in KIDA et al. to be a composition containing substantially no solvent as specified by NAKAJIMA et al..  KIDA et al. teaches the use of either a solvent-based composition or a radiation-curable composition, the radiation-curable composition clearly distinguished from the solvent-based composition (KIDA et al. – Page 1, Paragraph 14) while NAKAJIMA et al. provides a specific example of using non-solvent-type curable ink-jet ink in an effort to reduce the need for additional components and loads [i.e. solvent-drying load] with energy use reduction (NAKAJIMA et al. – Page 1, Paragraph 3).

As related to dependent claim 2, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach the UV curable ink contains substantially no solvent and contains at least 30 wt% of a monomer with a molecular weight of 300 or less (KIDA et al. – Page 8, Paragraph 80 and Page 9, Paragraph 85 and NAKAJIMA et al. – Page 1, Paragraph 6).
As related to further dependent claim 3, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach the monomer is a monofunctional monomer (KIDA et al. – Page 8, Paragraphs 78-80 and NAKAJIMA et al. – Page 5, Paragraph 84).
As related to further dependent claim 4, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach the monomer 
As related to further dependent claim 5, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach the monomer contains 13 wt% to 22 wt% of N-vinyl-ε-caprolactam as a component in the UV curable ink (KIDA et al. – Page 8, Paragraphs 74-80 and NAKAJIMA et al. – Page 5, Paragraphs 83-84).
As related to dependent claim 6, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach adjusting the curing rate such that the UV light source irradiates the ultraviolet light to the UV curable ink landed on the print medium (KIDA et al. – Page 11, Paragraphs 105-106 and NAKAJIMA et al. – Page 9, Paragraphs 138-140), so as to maintain a state in which a curing rate of the UV curable ink is no greater than 10% within 10 seconds of landing on the print medium (NAKAJIMA et al. – Page 2, Paragraph 38; Page 3, Paragraph 47; & Page 4, Paragraph 61).
As related to further dependent claim 7, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach adjusting the curing rate such that the UV light source irradiates the ultraviolet light to the UV curable ink landed on the print medium (KIDA et al. – Page 11, Paragraphs 105-106 and NAKAJIMA et al. – Page 9, Paragraphs 138-140), so as to maintain a state in which a curing rate of the UV curable ink is no greater than 10% within 10 seconds of landing on 
As related to further dependent claim 8, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach adjusting the curing rate such that the UV light source irradiates the ultraviolet light to the UV curable ink landed on the print medium (KIDA et al. – Page 11, Paragraphs 105-106 and NAKAJIMA et al. – Page 9, Paragraphs 138-140), so as to maintain a state in which a curing rate of the UV curable ink is no greater than 10% within 10 seconds of landing on the print medium (NAKAJIMA et al. – Page 2, Paragraph 38; Page 3, Paragraph 47; & Page 4, Paragraph 61).
As related to further dependent claim 9, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach adjusting the curing rate such that the UV light source irradiates the ultraviolet light to the UV curable ink landed on the print medium (KIDA et al. – Page 11, Paragraphs 105-106 and NAKAJIMA et al. – Page 9, Paragraphs 138-140), so as to maintain a state in which a curing rate of the UV curable ink is no greater than 10% within 10 seconds of landing on the print medium (NAKAJIMA et al. – Page 2, Paragraph 38; Page 3, Paragraph 47; & Page 4, Paragraph 61).
As related to further dependent claim 10, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach adjusting the curing rate such that the UV light source irradiates the ultraviolet light to the UV curable ink landed on the print medium (KIDA et al. – Page 11, Paragraphs 105-106 and NAKAJIMA et al. – Page 9, Paragraphs 138-140), so as to maintain a state in which a 
As related to further dependent claim 11, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach a provisional curing is carried out in which the UV curable ink lands on the print medium and is provisionally cured with the ultraviolet light emitted by the UV light source and then, after a prescribed time has elapsed, a permanent curing is carried out by emitting the ultraviolet light [i.e. second step or repeated] again to complete the curing (KIDA et al. – Page 11, Paragraphs 107 & 112 and NAKAJIMA et al. – Page 10, Paragraph 170).
As related to further dependent claim 12, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach a provisional curing is carried out in which the UV curable ink lands on the print medium and is provisionally cured with the ultraviolet light emitted by the UV light source and then, after a prescribed time has elapsed, a permanent curing is carried out by emitting the ultraviolet light [i.e. second step or repeated] again to complete the curing (KIDA et al. – Page 11, Paragraphs 107 & 112 and NAKAJIMA et al. – Page 10, Paragraph 170).
As related to further dependent claim 13, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach a provisional curing is carried out in which the UV curable ink lands on the print medium and is provisionally cured with the ultraviolet light emitted by the UV light source and then, after a prescribed time has elapsed, a permanent curing is carried out by emitting the ultraviolet light [i.e. 
As related to further dependent claim 14, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach a provisional curing is carried out in which the UV curable ink lands on the print medium and is provisionally cured with the ultraviolet light emitted by the UV light source and then, after a prescribed time has elapsed, a permanent curing is carried out by emitting the ultraviolet light [i.e. second step or repeated] again to complete the curing (KIDA et al. – Page 11, Paragraphs 107 & 112 and NAKAJIMA et al. – Page 10, Paragraph 170).
As related to further dependent claim 15, the combination of KIDA et al. and NAKAJIMA et al. remains as applied above and continues to teach a provisional curing is carried out in which the UV curable ink lands on the print medium and is provisionally cured with the ultraviolet light emitted by the UV light source and then, after a prescribed time has elapsed, a permanent curing is carried out by emitting the ultraviolet light [i.e. second step or repeated] again to complete the curing (KIDA et al. – Page 11, Paragraphs 107 & 112 and NAKAJIMA et al. – Page 10, Paragraph 170).
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIDA et al. (US 2017/0058138 A1) and NAKAJIMA et al. (US 2010/0239777 A1) in further view of Ishibashi et al. (US 2007/0202437 A1).
The combination of KIDA et al. and NAKAJIMA et al. does not specifically teach the further structural component, unrelated to the inkjet printing apparatus and method of the independent claims 1 & 20, one of ordinary skill in the art at the time of filing would have understood that after the printed image is cured on the print medium, the product specifically teaches the resulting product, an image printed with UV-curable ink, optically cured on a medium, and then covered with a laminate (Ishibashi et al. – Page 9, Paragraph 96 – Page 10, Paragraph 100).  Ishibashi et al. also teaches a lamination unit configured to paste a laminate film on the UV curable ink after printing [i.e. any method of lamination] (Ishibashi et al. – Page 10, Paragraph 99).  It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the printing apparatus and lamination unit of Ishibashi et al. with the inkjet printing apparatus of the combination of KIDA et al. and NAKAJIMA et al. in an effort to provide the finished resulting product: an image printed with UV-curable ink, optically cured on a medium, and then covered with a laminate (Ishibashi et al. – Page 9, Paragraph 96 – Page 10, Paragraph 100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TOYODA et al. (US 2014/0154481 A1) teaches a UV curable ink composition for use in an inkjet printing method and adjusting the curing rate.  TOYODA et al. (US 2014/0154480 A1) teaches a UV curable ink composition with a monofunctional monomer for use in an inkjet printing method and adjusting the curing rate.  TAKAHASHI et al. (US 2016/0060472 A1) teaches an UV curable ink with a monofunctional monomer and an apparatus for printing on a vinyl chloride medium.  KONDA (US 2017/0114234 A1) teaches a UV curable .
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/John Zimmermann/Primary Examiner, Art Unit 2853